Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161068 & (22)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161068
                                                                   COA: 351432
                                                                   Gogebic CC: 2019-000029-FH
  THOMAS WAYNE RAYMOND,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 22, 2020
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The motion to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2020
         s0728
                                                                              Clerk